 
AMENDMENT #1 TO SALES AGENCY AGREEMENT
 
This Amendment #1 (“Amendment #1”) to Sales Agency Agreement (the “Agreement”),
dated as of September 27, 2010, by and between deltathree, Inc., a Delaware
corporation (“Inc.”), DME Solutions, Inc., a New York corporation (“DME”), Delta
Three Israel, Ltd., an Israeli corporation (“Delta Three Israel”, and together
with Inc. and DME are collectively referred to herein as “deltathree”), and LKN
Communications, Inc., doing business as ACN, Inc. (“ACN”), a Michigan
corporation, is dated as of January 26, 2011. All terms used but not defined
herein shall have the meaning provided to such terms in the Agreement.
 
Recitals:
 
WHEREAS, pursuant to the Agreement deltathree provides the Mobile Applications
to the ACN Customers; and
 
WHEREAS, the parties wish to amend the Agreement in accordance with the terms
and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.  The following shall be added to Section 5 of the Agreement:
 
 “(o) Inc. will not block the phone number (the “Number”) entered by an ACN
Customer when signing up for the Service as the phone number for the mobile
phone (the “Phone”) on which such ACN Customer will download and utilize the
Mobile Applications from appearing to a recipient of a call from the Phone as
the phone number for such Phone, until such time as deltathree receives written
notification from ACN requesting that deltathree so block the Number or
deactivate an account for a violation of  ACN customer terms and conditions;
ACN’s Policy and Procedures Manual for ACN Representatives and/or other
violations of a customer or Representative of a federal, state and local law,
and then promptly thereafter; and
 
 (p) Inc. shall use its best efforts to assist ACN with resolving customer
service issues, provided that deltathree reasonably determines that such
resolutions requested by ACN are not unreasonable or unduly burdensome (either
financially or in regards to the amount of time and effort that would be
required) for Inc.  To the extent that the cost, expense and/or other burden
that deltathree would incur for a resolution is what Inc. deems to be unduly
burdensome, Inc. shall notify ACN of the cost, expense and/or other burden and
allow ACN the opportunity to elect to compensate Inc. for such cost, expense
and/or other burden.”
 

--------------------------------------------------------------------------------


 
2.  The following is hereby inserted as Section 11(d) of the Agreement:
 
“ACN hereby agrees to indemnify and hold harmless each Inc. Indemnified Person
from and against all liability and damages which any Inc. Indemnified Person may
sustain, incur or assume as a result of any allegation, claim, civil or criminal
action, proceeding, charge or prosecution which may be alleged, made, instituted
or maintained against any Inc. Indemnified Person arising out of, resulting from
or based upon deltathree not blocking the Numbers from appearing to a recipient
of a call from a Phone as the phone number for such Phone, except where such
allegation, claim, action, proceeding, charge or prosecution is the result of
deltathree’s gross negligence, including but not limited to deltathree’s failure
to comply with Section 5(o)(i) above.”
 
3.  Section 18(j) of the Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Survival.  The provisions of Sections 3(d)-(e), 4(b), 4(h), 5(c)-(e), 5(k),
5(n)-(p), 8, 10, 11 and 18 shall survive the termination of this Agreement for
as long as there are active ACN Customers.”
 
4.           The following shall be added to Section 18 of the Agreement:


           “(k)           Trademark License.  ACN hereby grants to Inc., subject
to the terms of this Agreement, a limited, non-exclusive, non-transferable,
non-sublicensable, license to use and display ACN trademarks and tradenames
(together, the “Marks”), as identified by ACN, in or on promotional material and
the on-line branded web site, provided such use is reasonably necessary to
perform as contemplated by this Agreement and has been approved by ACN.


Title to and ownership of the Marks shall remain at all times with ACN.  The
license granted by ACN does not include any ownership interest in the Marks and
does not include the right to modify or alter in any way any of the Marks.  Any
benefits accruing from use of the Marks shall automatically vest with ACN. This
limited license shall terminate immediately in the event this Agreement is
terminated and use of any Marks must cease immediately upon termination, subject
to Section 3(d) above.”


5.           Except as expressly provided in this Amendment #1, all of the terms
and conditions of the Agreement remain unchanged and in full force and effect.
 
2

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment #1 as of the
date first set forth above.
 

 
DELTATHREE, INC.
                 
 
By:
/s/ Effi Baruch     Name: Effi Baruch     Title: CEO and President          

 

 
DME SOLUTIONS, INC.
                 
 
By:
/s/ Effi Baruch      Name: Effi Baruch     Title: CEO and President          

 

 
DELTA THREE ISRAEL, LTD.
                 
 
By:
/s/ Effi Baruch      Name: Effi Baruch     Title: CEO and President          

 

 
LKN COMMUNICATIONS, INC.
   
d/b/a ACN, Inc.
                 
 
By:
/s/ Robert Stevanovski     Name:  Robert Stevanovski     Title:  Chairman      
   

 
 
3

--------------------------------------------------------------------------------

